Citation Nr: 1517073	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing in June 2014.  He submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of service connection for traumatic brain injury and cognitive disorder with depression secondary to a motor vehicle accident has been recharacterized as two separate issues.  The second issue, service connection for a cognitive disorder with depression, has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

During a January 2012 VA examination, the Veteran reported that he receives social security disability insurance benefits from the Social Security Administration (SSA).  In view of this information, there may be SSA records potentially relevant to the Veteran's claims.  Remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

On remand, all outstanding VA treatment records should be obtained and associated with the claims file, including the May 2009 neuropsychological evaluation performed by Dr. J-B.

Accordingly, the issues are REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including the May 2009 neuropsychological evaluation.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified.

2.  Obtain all SSA disability records, including all medical records related to the Veteran's claim.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified.

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

